Exhibit 10.7 AMENDMENTS TO NONQUALIFIED RETIREMENT PLANS The provisions set forth in the attached two-page "Amendment Document" are intended to become applicable with respect to the UST Inc. Benefit Restoration Plan, the UST Inc. Officers' Supplement Retirement Plan, and the UST Inc. Excess Retirement Benefit Plan. These provisions shall become actual amendments to these plans as provided in the Amendment Document. Each of these plans is governed by two plan documents: one that is generally referred to as the "Pre-409A Document," and one that is termed the "409A Document." Changes included in the Amendment Document apply to benefits governed by both the Pre-409A Document and the 409A Document for each plan. Accordingly, once the provisions of the Amendment Document become actual amendments to these plans, the Amendment Document will be appended to each plan's Pre-409A Document and 409A Document. UST INC. By: /s/ Murray S. Kessler Murray S. Kessler Chief Executive Officer Date: December 15, 2008 AMENDMENT DOCUMENT AMENDMENTS TO THE NONQUALIFIED RETIREMENT PLANS In connection with the execution of the definitive agreement ("Agreement") contemplating a merger between UST Inc. (the "Company") and Altria Merger Sub, Inc. ("Merger") that, if consummated, will result in a change in control (within the meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the "Code")) of the Company ("Change in Control"), the Company has formed the intention to amend, in certain respects, the UST Inc. Benefit Restoration Plan, the UST Inc. Officers' Supplemental Retirement Plan (the "SOP"), and the UST inc. Excess Retirement Benefit Plan (collectively, the "Nonqualified Retirement Plans" and each a "Nonqualified Retirement Plan"). Unless cancelled by the Company in advance of their becoming actual amendments. these intended amendments shall become actual amendments to the Nonqualified Retirement Plans as of the earlier of - (i) the effective time of the actual consummation of the Merger, determined under the
